IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


STATE OF WASHINGTON,                                                                   c_3        >c>
                                           No. 71630-1-1                               Cj'l

                                                                                       CD
              Respondent,
                                                                                      —!
                                           DIVISION ONE                               —.          ' i
                                                                                              ^         J---
       v.

                                           UNPUBLISHED OPINION                        2s»


CHINH QUOC PHAN,
                                                                                      V?      C~; !/i
                                                                                      !\5     (~: it;
              Appellant.                   FILED: October 12, 2015                    CO




       Per Curiam. Chinh Phan pled guilty to a felony charge of violating the Uniform

Controlled Substances Act by attempting to obtain oxycodone by means of a forged

prescription. Phan's court-appointed attorney has filed a motion to withdraw on the

ground that there is no basis for a good faith argument on review. Pursuant to State

v. Theobald, 78 Wash. 2d 184, 470 P.2d 188 (1970), and Anders v. California, 386 U.S.
738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), the motion to withdraw must:

       [1] be accompanied by a brief referring to anything in the record that
       might arguably support the appeal. [2] A copy of counsel's brief should
       be furnished the indigent and [3] time allowed him to raise any points
       that he chooses; [4] the court—not counsel—then proceeds, after a full
       examination of all the proceedings, to decide whether the case is wholly
       frivolous.

Theobald. 78 Wash. 2d at 185 (alterations in original) (quoting Anders, 386 U.S. at 744).

       This procedure has been followed. Phan's counsel on appeal filed a brief with

the motion to withdraw. Phan was served with a copy of the brief and informed of the

right to file a statement of additional grounds for review. He did not file a statement of

additional grounds.
No. 71630-1-1/2




      The facts are accurately set forth in counsel's brief in support of the motion to

withdraw. The court has reviewed the briefs filed in this court and has independently

reviewed the entire record. The court specifically considered the following potential

issues raised by counsel:

       1. Was the guilty plea voluntary?

       2. Did the trial court err in ordering a chemical dependency evaluation and
          treatment as a condition of community custody?

       3. Did the trial court abuse its discretion in denying Phan's motion to appoint
          new counsel?

The potential issues are wholly frivolous. Counsel's motion to withdraw is granted and
the appeal is dismissed.


                                For the court:




                                                       |)AcA